Citation Nr: 1715861	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar, status post right inguinal hernia repairs.

2.  Entitlement to an increased (compensable) rating for right inguinal hernia.

3.  Entitlement to service connection for osteoarthritis to include degenerative joint disease with swelling in joints.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.   

In a September 2016 decision, the Board denied compensable ratings for the Veteran's service-connected scar, status post right inguinal hernia surgeries, and right inguinal hernia; and denied service connection for osteoarthritis, degenerative joint disease with swelling in joints, and a left inguinal hernia.  

The Board also remanded the Veteran's claims of entitlement to a compensable rating for lumbosacral strain; entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities; entitlement to service connection for additional disability of the spine; and entitlement to a total disability rating based on individual unemployability (TDIU), to the AOJ for further development.

In January 2017, the Board received the Veteran's Motion for Reconsideration of the September 2016 decision with respect to the issues of entitlement to a compensable rating for scar, status post right inguinal hernia repairs; entitlement to a compensable rating for right inguinal hernia; entitlement to service connection for osteoarthritis, and entitlement to service connection for degenerative joint disease with swelling in joints.  38 C.F.R. §§ 20.1000, 1001 (2016).  

The basis of the motion was that the Board had not addressed evidence that supported these claims.  Subsequent review of the claims file revealed documents which supported the Veteran's Motion.  In light of those factors, in the decision below, the September 2016 Board decision will be vacated for due process reasons upon the Board's own motion only as it relates to the issues listed on the title page.  See 38 C.F.R. § 20.200 (2016).

The claims of entitlement to a compensable rating for service-connected lumbosacral strain; entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities; entitlement to service connection for additional disability of the spine; and entitlement to a TDIU, are still pending at the AOJ and will not be discussed herein.

The issue of entitlement to an increased rating for inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia surgical scar is stable, nontender, superficial, less than 39 square centimeters in area, and does not result in any limitation of function. 

2.  The Veteran did not develop osteoarthritis or a degenerative joint disease during service or within a year of discharge from service, and such current disability is unrelated to a disease or injury in active military service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar, status post right inguinal hernia surgeries, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

2.  The criteria for a compensable rating for a right inguinal hernia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016).

3.  The criteria for service connection for osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for degenerative joint disease with swelling in joints have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by May 2009, November 2009 and April 2010 letters.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence and there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims decided here.  His service treatment records, private medical records, Social Security Administration (SSA) and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.

In a VA Form 9 dated in October 2012, the Veteran argued that the failure to provide him with the examiner's credentials meant that the examiner's competence had not been established.  A VA examiner is presumed to be qualified, and thus competent, to provide an examination and opinion.  Sickles v. Shinseki, 643 F.3d 1362, 1365-6 (Fed. Cir. 2011).  There is no requirement that VA affirmatively establish the qualifications of an examiner.  Rizzo v. Shinseki, 580 F.3d 128, 12928 (Fed. Cir. 2009).  Neither the Veteran nor his attorney has made any allegation that any examiner lacked competence.

In his notice of disagreement, the Veteran contended that one examiner had lied about the Veteran's sexual activity; and that he had not in fact had such activity in over 21 years.  This information is not relevant to the issues being decided in this decision.

In the same VA Form 9, the Veteran contended that VA had failed in its duty to assist him in that it had not obtained records of treatment at Keesler Air Force Base.  The record includes a VA Request for Information asking for records of his treatment at Keesler Air Force Base for hernia and back strain.  The response shows that records from Keesler Air Force base were mailed to VA.  The Veteran and his attorney have not identified any specific missing records.

Review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A.  Right Hernia Surgical Scar

On VA examination in December 2009, the examiner found a nontender 8 cm x 0.3 cm hypopigmented scar that was a residual of the right inguinal hernia surgery.  The examiner noted that there was no adherence to the underlying tissue.  There was no instability.  The scar was superficial, without elevation, depression, inflammation, edema, or keloid formation.  The scar resulted in no functional limitations.  There was no redness, warmth, or swelling around the scar.  

The Veteran did not report any right inguinal scar symptoms at a VA examination in October 2010.  The examiner noted that the Veteran did not have any skin breakdown and that he had not required any treatment for his right inguinal hernia scar.  The scar was noted to be 10 cm in length and 0.2 cm in width.   It was nontender on examination.  It was very hypopigmented, very faint, and difficult to see.  It was superficial and did not cause any limitation of motion or function.  There was no abnormal texture present.  There was no keloid present.   
 
VA examination in September 2012 revealed that the right inguinal hernia scar was not painful or unstable, and was not tender.  The scar measured 9 cm by 0.4 cm in size.  The examiner noted that there was no functional impairment resulting from his scar.

The Veteran has not met the criteria for a compensable rating for the scar residual of the right inguinal hernia surgeries.  In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under Diagnostic Code 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04. 

In this case, the Veteran has not been shown to have a right inguinal hernia scar that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  Consequently, the Veteran has not met the criteria for a compensable rating under any applicable diagnostic code at any time during the period of time covered by the claim and a compensable rating for a scar residual of right inguinal hernia surgeries is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Service Connection

The Veteran contends that he has osteoarthritis or degenerative joint disease due to his military service.  Besides numerous complaints related to the Veteran's lower back, for which he is already service-connected, his service treatment records reveals no findings of osteoarthritis, degenerative joint disease, or swelling in the joints.  X-ray reports in his service treatment records indicate that his pelvis and lumbosacral spine did not have osteoarthritis or degenerative joint disease.  

In a Report of Medical History completed in February 1982, he reported swollen or painful joints.  A February 1982 Report of Medical Examination indicated that the Veteran was clinically normal, except for complaints related to his back.  The record is also silent as to any findings of osteoarthritis disability or degenerative joint disease within a year of discharge from service.

VA X-rays in March 1986 revealed mild disc compression of L5-S1 without osseous reactions.  A December 1986 private treatment record indicates that the Veteran had degenerative joint disease.

In September 1991 the Veteran was in a motor vehicle accident (MVA).  At that time, X-rays of the cervical spine were normal and X-rays of the lumbosacral spine revealed a compression fracture of the L1 vertebral body. 

On VA examination in October 1998 the Veteran reported back, shoulder and joint problems.  Examination revealed diminished range of motion of the shoulders and hips.  The diagnoses included low back pain.  No diagnoses regarding the shoulders or hips were made.

A VA whole body nuclear bone scan in February 1999 was normal.  A May 2000 VA medical record notes that the Veteran reported a 20 year history of pain in the hips and back.  He stated that over the 20 years he had progressively worsening pain in multiple joints and trouble walking.  A February 2001 VA medical record notes that he complained of diffuse joint pain.  In July 2003 a VA rheumatology examiner stated that the Veteran had full range of motion in all joints.

A November 2012 VA treatment record lists osteoarthritis as an active problem.  The Veteran was seen for and diagnosed with lower back pain, degenerative joint disease, hypertension, muscle spasms, and hypokalemia.

March 2013 SSA records note that the Veteran reported that he could not work due to degenerative joint disease and osteoarthritis.  He stated that he had degenerative joint disease of his whole body.  He reported pain in his ankles, feet, shins and entire spine.  He stated that he had swelling of the joints.  Examination was "rather problematic" as the Veteran reportedly refused to cooperate with the examiner for some of the range of motion testing.  The examiner stated that the knee, ankle, shoulder, elbow, wrist and hand joints appeared to have normal range of motion.  The examiner concluded that there were no objective medical diagnoses.

The Veteran submitted a number of statements from friends and family members dated in April 2010.  They reported that he was in a lot of pain and could not move around very well.  Several noted that these problems were due to the Veteran having a broken back.  

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a 10 percent  degree within a year  after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).  In this case, the Veteran was not diagnosed with osteoarthritis or degenerative joint disease within one year of separation from service.  As such, entitlement to service connection for these disabilities on a presumptive basis is not warranted.

Although there is evidence of degenerative joint disease and osteoarthritis of the lumbar spine, the medical evidence does not indicate that there is any generalized degenerative joint disease or ostearthritis disability of the rest of the body.  

Furthermore, there is no evidence of record indicating that the Veteran's suffered from a disability manifested by swelling of the joints.  Finally, there is nothing of record that suggests a relationship between his military service and osteoarthritis, degenerative joint disease, and/or swelling of the joints.  

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As neither osteoarthritis or degenerative joint disease were shown until years after discharge from service, service connection is not warranted under based on chronicity and continuity.  

To the extent that the Veteran's contends continuity of symptomatology, the Board finds the contentions significantly outweighed by the medical evidence of record.  As such, service connection based on chronicity and continuity is not warranted for osteoarthritis or degenerative joint disease.

Finally, the Board acknowledges the argument put forth by the Veteran's attorney in the January 2017 Motion for Reconsideration that the November 2013 VA treatment record demonstrates diagnoses of osteoarthritis and degenerative joint disease, and that the February 1982 service treatment record demonstrate treatment in service for swollen and painful joints.  However, as noted above, the February 1982 service treatment record was the Veteran's own report of painful and swollen joints, but the February 1982 examination noted that the Veteran's musculoskeletal system was normal.  Furthermore, the VA treatment fails to demonstrate or even suggest a link between the Veteran's claimed disabilities and his military service.

The Veteran has not reported; nor does the evidence otherwise show; a continuity of pertinent symptomatology beginning in service and continuing to the time of the current claim.  There is also no medical evidence linking a current disability to a disease or injury in service.

Overall, there is no competent evidence suggesting a link between the Veteran's currently claimed osteoarthritis or degenerative joint disease and service, and his contentions in that regard are not competent evidence. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the osteoarthritis and degenerative joint disease claims, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a scar, status post right inguinal hernia repairs, is denied.

Entitlement to service connection for osteoarthritis to include degenerative joint disease with swelling in joints., is denied.


REMAND

At the most recent VA examination to evaluate the inguinal hernia in September 2012, the examiner concluded that there had been no recurrence of the inguinal hernia.  In VA treatment records beginning in November 2012, inguinal hernia was listed on the Veteran's active problem list and the Veteran reported pain associated with that disability.  Clinical findings include "ventral/umbilical hernia."  The records are unclear as to whether the inguinal hernia had recurred.  These record do suggest a worsening of the disability since the last examination.  Accordingly, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran a VA examination to determine the current severity of his inguinal hernia and its residuals.  The examiner should review the claims folder.

The examiner should provide an opinion as to whether there has been recurrence of the inguinal hernia at any time since 2010; and provide an opinion as to whether the umbilical hernia is a manifestation of an inguinal hernia or caused or aggravated by the inguinal hernia.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


